Citation Nr: 9911768	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral arthritis of 
the knees secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims seeking 
entitlement to service connection for arthritis of both 
ankles and both knees claimed as secondary to his service-
connected pes planus. 

The case was remanded by the Board in December 1997 for 
additional development.  In August 1998, the RO granted 
service connection for a bilateral ankle disability, but 
continued the denial of service connection for bilateral 
arthritis of the knees secondary to service-connected 
bilateral pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran does not currently have arthritis in either 
knee.


CONCLUSION OF LAW

Arthritis of the knees was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
arthritis of the knees secondary to service-connected 
bilateral pes planus.  After reviewing the record, the Board 
finds that his claim on this issue is plausible; therefore, 
it is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have now been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examinations to evaluate his condition and relevant 
treatment records have been obtained.

Factual Background

The veteran's service medical records show that he was seen 
on a number of occasions for complaints of painful feet.  A 
treatment note from late March 1977 indicates he had 
complaints of pain to both feet and knees for 4 to 5 months.  
It was reported that there was no history of trauma to the 
legs.  On examination, the right knee was turned inward and 
no arch was noticeable in his feet when he was standing.  The 
assessment was fallen arches.  He was subsequently seen 
during service for complaints of foot pain, but no further 
mention was made of any knee pain.  On physical examination 
at the time of his separation in August 1979, evaluation of 
his lower extremities was normal.  

On VA examination in April 1980, the veteran's reported 
complaints included pain in the knees.  X-ray examination of 
the knees revealed no significant abnormalities.  Diagnoses 
included internal derangement of both knees.  

A June 1981 letter from D. A. Kaplan, DPM, states that the 
veteran presented in June 1981 with a chief complaint of flat 
feet and painful knees.  Examination found a forefoot varus 
condition and gait examination revealed he pronated 
throughout.  Dr. Kaplan stated that there was a relationship 
between the veteran's knee pain and his foot condition.  It 
was said that the pronation of the feet caused internal 
tibial rotation which caused stress at the knee and created 
pain.  

On VA examination in August 1981, the veteran reported pain, 
stiffness, and popping in the knees.  X-ray examination 
revealed the knees were within normal limits.  There was no 
diagnosis of any knee disability.  An addendum to the 
examination report, prepared later that month by the examiner 
who performed the examination, noted that the claims folder 
had been reviewed and there was no connection between the pes 
planus and hallux valgus and any knee complaints.  It was 
stated that no objective knee condition was found, except 
slight bowing of the legs and this was not connected to the 
veteran's service-connected bilateral foot condition.  

VA outpatient treatment records from 1989 and 1990 show the 
veteran was primarily seen for complaints of problems with 
his feet and ankles.  In July 1990, it was noted that he had 
slight pain in the knee and limited external rotation.  There 
was no finding of any knee disability. 

On VA examination in February 1990, the veteran's reported 
complaints included his knees.  No abnormality of either knee 
was diagnosed.  

A September 1990 statement from Daniel Zahari, DPM, reporting 
on an examination in August 1990, was limited to a discussion 
of the veteran's feet and ankles.

A December 1990 VA examination was limited to the veteran's 
feet and ankles.

Private treatment records from 1988 to 1995 show the veteran 
was seen for complaints of pain in various joints, including 
his knees.  In mid January 1995, it was noted that it was 
difficult to think that he already had degenerative changes 
in both knees unless secondary to his foot problems.  The 
report of a bone scan, performed in January 1995, notes that 
the veteran was being evaluated to assess pain in the knees 
and low back.  Testing found, in part, that there was slight 
increased tracer uptake in the knee joints.  The impression 
included that there were degenerative changes noted in the 
knees.    

A January 1995 letter from Charles F. Krausse, MD, states 
that the doctor had been the veteran's primary care physician 
for 1 year and had copies of his medical records from his 
previous physician, as well as the VA hospital in Allen Park.  
It was noted that the veteran currently had service-connected 
disabilities involving foot and ankle problems and had since 
developed progressive low back and knee problems.  It was 
stated that the veteran's foot and ankle problems caused him 
to produce an abnormal stress on his knees and that a recent 
bone scan demonstrated degenerative changes in the knees.  
Dr. Krausse said it was his opinion that the veteran's knee 
problems were related to his preexisting foot and ankle 
problem which were, due to compensating in posture, providing 
abnormal stress on the knees. 

The report of a June 1995 orthopedic evaluation noted the 
veteran had a chronic history of bilateral pes planus and 
foot, ankle, knee and back pain.  It was noted that he 
apparently had had a positive rheumatoid test in the past.  
Examination of the knees found no misalignment, effusion or 
instability, but patellofemoral crepitus was reported.  It 
was reported that x-ray examination of the knees was normal.  
The examiner stated that it was as likely as not that the 
veteran's knee pain was from the pes planus, however, his 
knee examination was consistent with patellofemoral 
chondritis.  It was said that all of his complaints could be 
due to a rheumatic condition.      

The report of a June 1995 joint examination noted there was 
no knee effusions and no varus deformities of either knee.  
There was no limitation of motion of the knees, but the 
veteran complained of pain on flexion and extension of each 
knee and tenderness was noted.  It was noted that the veteran 
had been evaluated in orthopedic service and that his knees 
had no instability, although there was patellofemoral 
crepitus.  It was further noted that x-ray examination of 
both knees was normal.  Diagnoses included bilateral 
patellofemoral chondritis.  The examiner stated that the 
claims file had been reviewed and commented on the bone scan 
performed in January 1995.  It was noted that the scan showed 
slight increased tracer uptake in several areas, including 
the knees, and that the impression of the physician who 
interpreted the scan was that it was consistent with 
degenerative changes.  The VA examiner stated that slight 
increased tracer uptake on bone scan was a nonspecific result 
and, therefore, bone scan abnormalities were often evaluated 
with plain radiographs in an effort to determine the exact 
nature of the disease process which led to a high 
concentration of the tracer.  It was noted that the claims 
folder contained no report of recent films corresponding to 
the areas of interest on the bone scan, but when radiographs 
of the knees were previously done by VA, there was no 
objective evidence of any degenerative change in the joints.

A September 1995 statement from a VA physician noted that the 
veteran claimed to have, among other conditions, bilateral 
knee arthritis secondary to his pes planus.  It was said that 
review of the chart revealed the veteran had patellofemoral 
crepitus consistent with chondromalacia and a bone scan 
showed slightly increased uptake in the knees, but x-rays 
showed normal knees.  The physician stated that, overall, the 
pains the veteran complained of were disproportionately 
severe with respect to the mild changes in the bone scan and 
normal x-rays and this suggested a soft tissue problem, such 
as synovitis or tendonitis, contributing to the knee and 
ankle pain.  The most likely cause was rheumatoid arthritis.  
It was further stated that the knee pain was most likely 
aggravated by patellofemoral arthritis, which was unlikely to 
be due to his foot problem. 

A July 1996 letter from Dr. Krausse states that it is in 
response to certain issues concerning the veteran's 
degenerative arthritis that were raised by a VA physician who 
evaluated the veteran subsequent to Dr. Krausse's January 
1995 letter.  Dr. Krausse indicated that he was still of the 
opinion that the veteran's disability was service related.  
Dr. Krausse stated that it was his opinion that the veteran 
had developed degenerative arthritis of the knees that was 
confirmed by objective evidence by bone scan, and that the 
arthritis of the knees resulted from the veteran's service 
related foot and ankle problem which resulted in a 
compensation in posture and abnormal stress on the knees.  
Dr. Krausse questioned the VA physician's opinion regarding 
whether the veteran's problems were due to arthritis as 
opposed to chondromalacia or soft tissue problems due to 
rheumatoid arthritis.  Dr. Krausse stated that, after 35 
years of clinical experience, he had well learned that an 
orthopedic problem was one area of the body that can lead to 
pain and development of orthopedic problems in other areas 
and frequently of a degenerative nature.  The latter being 
due to compensation due to pain, resulting in altered gait 
and stance, from the original problem.  For these reasons, 
Dr. Krausse stated that he stood firmly in his previous 
opinion of January 1995.

At a personal hearing in January 1997, the veteran testified 
that he was seeking service connection for arthritis in both 
his knees secondary to his pes planus because a bone scan had 
shown that he had arthritis and his private physician had 
told him that this arthritis was due to his foot and ankle 
problems.  He said he began having pain in his knees in late 
1994 and early 1995.  He experienced popping and cracking in 
his knees and sometimes his leg would give out on him.  He 
testified that he had never been diagnosed with or treated 
for either Reiter's syndrome or rheumatoid arthritis.  He 
testified that his prior problems with pain in his hands was 
work related and that he no longer had pain in his fingers or 
hands.  He further noted that he had been examined by VA 
physicians whom he felt had performed good examinations, but 
that he had never seen or been examined by the VA physician 
who indicated that his problems might be due to rheumatoid 
arthritis.  He discussed the denial of his claim with his 
private physician who disagreed with the VA physician's 
opinion that his knee problems were not arthritis.  The 
veteran also described the current problems he experienced 
with his knees.  

The Board remanded the veteran's case in December 1997 for 
additional development concerning his claims of entitlement 
to service connection for bilateral ankle and knee arthritis.  
This was to include a VA examination to evaluation any ankle 
or knee disabilities and provide a medical opinion on the 
etiology of any disorders found.    

The report of a special VA orthopedic examination in June 
1998 noted that the veteran had brought the January 1995 bone 
scan report along with copies of the films.  It was noted 
that the bone scan report noted there were degenerative 
changes in the knees.  The examiner said that he had read the 
actual films themselves and that uptake was noted in the 
fibular heads on the right and left without any evidence of 
any other abnormality in the knees.  He also stated that he 
did not find abnormal intake in the knees.  On physical 
examination, both knees showed symmetrical range of motion 
from 0 to 140 degrees.  There was no effusion or synovial 
thickening.  There was a slight bowlegged deformity.  He had 
no evidence of anterior, posterior, medial, lateral, or 
rotator instability.  Lachman, lateral pivot shift, and 
McMurray testing were negative.  There was no plica 
formation, no colopy abnormality, and no patellofemoral 
abnormality.  It was reported that the knees were normal.  It 
was noted that the veteran had subjective complaints in the 
medial joint line of the left knee which appeared clinically 
to be early degenerative arthritis, but that x-ray 
examination of both knees was normal.  The report of x-ray 
examination of both knees taken in June 1998 noted that no 
significant degenerative osteoarthritic changes were present.  
The examiner stated that it was his opinion that the veteran 
had no evidence of any service connection with his knee on 
either side.  It was not caused, changed, aggravated, or 
added to by the ankles or injured or aggravated by service. 

In August 1998, the RO granted service connection for a 
bilateral ankle disability and continued to deny service 
connection for bilateral arthritis of the knees secondary to 
service-connected bilateral pes planus.   

Analysis

The veteran contends that service connection should be 
granted for bilateral arthritis of the knees because he 
claims he has arthritis in the knees that is the result of 
his service-connected pes planus.  He asserts that testing 
has shown he has arthritis in both knees  and that doctors, 
both VA and private, have attributed his knee problems to his 
service-connected pes planus.    

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Also, arthritis 
will be presumed to have been incurred in service if it was 
manifested to a 10 percent degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310.  "[W]hen aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

Initially, the Board notes that the veteran would be entitled 
to service connection for arthritis in the knees if it is 
established that he had developed arthritis in service or 
within the presumptive period following separation.  However, 
he does not contend that he had arthritis during service or 
for many years thereafter.  Rather the basis of his claim is 
that he has bilateral arthritis of the knees that is 
secondary to his service-connected pes planus.  In light of 
the veteran's contentions and as there is no showing that he 
had arthritis in service or within the presumptive period 
following his separation, service connection for arthritis of 
the knees is not warranted on a direct basis.  38 U.S.C.A. 
§§ 1101, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Therefore, the Board will limit its discussion in the 
remainder of this decision to whether the veteran has 
arthritis of the knees secondary to his pes planus.  

The veteran is presently service connected for bilateral pes 
planus with hallux valgus, mechanical low back pain with 
moderate limitation of motion, and bilateral tibial 
tendinitis with fasciitis of the left medial malleolus.  
While there is medical evidence of record to suggest that the 
veteran has arthritis of the knees and that there may be a 
relationship between the claimed arthritis and his foot and 
ankle disorders, there is also medical evidence showing that 
he does not currently have arthritis in either knee.  Thus, 
the Board must consider the evidence and determine whether, 
based upon the entire evidence of record, service connection 
for bilateral arthritis of the knees secondary to the 
veteran's pes planus is warranted. 

Dr. Krausse has expressed the opinion that the veteran 
currently has arthritis in his knees that is due to his 
service-connected foot and ankle disabilities.  He has 
referred to the report of the January 1995 bone scan to 
support his determination that the veteran has arthritis in 
the knees.  However, the VA physicians who performed the June 
1995 and June 1998 VA examinations have stated, in essence, 
that the bone scan finding of slight increased tracer uptake 
in the knees was a nonspecific result and did not warrant a 
diagnosis of arthritis in the knees, in light of the absence 
of any indication of arthritis on x-rays.  In fact, the 
examiner who performed the June 1998 VA examination stated 
that he had actually reviewed the films of the bone scan and 
concluded that there was not abnormal uptake shown in the 
knees.  The Board observes that compensable is paid for 
degenerative arthritis established by X-ray findings under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

It is also noted that the examiner who performed the June 
1995 orthopedic evaluation stated that it was as likely as 
not that the veteran's knee pain was from his pes planus.  
However, this examiner did not diagnosis arthritis in the 
knees and noted that the veteran's knee examination was 
consistent with patellofemoral chondritis and could even be 
due to a rheumatic condition.  Thus, this evaluation does not 
support a finding that the veteran currently has arthritis in 
either knee.  While the veteran may very well have pain and 
other symptoms involving his knees which are due to his 
service-connected foot and ankle disabilities, the weight of 
the evidence shows that he does not currently have arthritis 
in the knees.  

In conclusion, after considering the entire evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
arthritis in either knee.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Because the 
Board has determined that the veteran does not have arthritis 
in either knee, service connection for bilateral arthritis of 
the knees secondary to service-connected bilateral pes planus 
is denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  As noted 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim, thus the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral arthritis of 
the knees secondary to service-connected bilateral pes planus 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

